Citation Nr: 1443231	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  12-09 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Crii Spears-De Leo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1974 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

(By the decision below, the application to reopen is granted.  The underlying issue of entitlement to service connection for a low back disability is addressed in the remand that follows the decision.)


FINDINGS OF FACT

1.  In a July 2002 rating decision, the RO denied entitlement to service connection for a low back disability.  The Veteran did not appeal.

2.  Evidence received since the RO's July 2002 decision is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection.


CONCLUSIONS OF LAW

1.  The RO's July 2002 denial of service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013). 

2.  Evidence received since the RO's July 2002 decision is new and material, so the claim for service connection for a low back disability is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 20.1103 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision by the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129, 19.192, 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id. at 1384.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id.; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers. "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994). 

The phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence.  "Rather, it is simply 'a component of the question of what is new and material evidence,' and should be informed by the question of whether the evidence could, if the claim were reopened, reasonably result in substantiation of the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  New and material evidence is not required "as to each previously unproven element of a claim."  Id at 120.  Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See Id.  

In November 1999, the Veteran filed a claim of service connection for a back disability.  The RO denied the claim in a June 2000 rating decision, finding there was neither record of incurrence or aggravation nor treatment for the claimed disability during active service.  The Veteran did not file an appeal, and the June 2000 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013). 

In April 2002, the Veteran submitted a request to reopen his claim of service connection for a low back disability.  In a July 2002 rating decision, the RO denied service connection, finding there was no evidence of record of treatment for the claimed disability during active service.  The Veteran did not file an appeal, and the July 2002 rating decision likewise became final.  See Id. 

In March 2010, the Veteran submitted a request to reopen his claim of service connection for a low back disability.  

Relevant evidence received since the July 2002 rating decision includes the Veteran's statements dated in October 2011 and April 2012, in which the Veteran described the onset of his low back disability.  Specifically, the Veteran contended that he injured his back during active service and that he has continued to experience back problems since that time.  See April 2012 VA Form 9.  He explained that he was treated for his back during service.  See October 2011 notice of disagreement (NOD).  This evidence is new as it was not considered by the RO in July 2002.  This evidence is also material because it is supporting evidence of an unestablished fact necessary to reopen the previously denied claim of service connection for a low back disability - that this disability may be traceable by way of continuity of symptoms to the Veteran's military service.  In tending to substantiate the Veteran's claim by bolstering one element of a claim for service connection, the new evidence raises the reasonable possibility of substantiating the claim for service connection for that disability.  Accordingly, because the credibility of his statements must be presumed for the purpose of analyzing the application to reopen, the Board finds that this additional evidence is both new and material and that reopening of the previously denied claim for service connection for a low back disability is, therefore, warranted.


ORDER

New and material evidence has been received, the claim of service connection for a low back disability is reopened, and to this limited extent, the appeal is granted.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claim. 

The Veteran contends that he injured his back during active service.  In an April 2012 statement the Veteran explained that "[he] hurt his back in service and ha[s] been having back problems ever since."  See April 2012 VA Form 9.  He explained that he was "[t]reated for [his] back while in service and [his] service treatment record[] does show the treatment."  See October 2011 NOD. 

These statements raise the possibility of outstanding service treatment records (STRs).  A review of the claims folder reveals that the RO initially requested the Veteran's STRs in July 1975.  The only records received consisted of a November 1974 medical board report describing the Veteran's inpatient hospital treatment for schizophrenia at the Charleston Naval Hospital in Charleston, South Carolina and the Naval Regional Medical Center in Philadelphia, Pennsylvania, and the December 1974 findings of a Physical Evaluation Board.  The Veteran was discharged after a Medical Evaluation Board; however, it is unclear whether he actually underwent a separation examination.  

In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Thus, additional efforts should be undertaken to attempt to obtain additional STRs.

There are also outstanding treatment records that need to be obtained.  A March 2000 opinion from Dr. J.A.L., a private provider, stated that the Veteran had been under the care of physicians at the Henry Avenue Medical Center since August 1985 for "flares of a chronic low back pain condition."  The doctor noted that the Veteran's back problems had been present off and on during that time period.  The doctor opined that "the possibility of his back problems having their origins from his military service cannot be excluded."  The records from the Veteran's treatment are not in the claims file.  The agency of original jurisdiction (AOJ) must attempt to obtain those records.

Given the current low back diagnosis, as well as the Veteran's assertions that he injured his back during service and has experienced low back pain since service, the Veteran must be afforded a VA examination to determine the nature, extent and etiology of any low back disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the service department, or other records repository as appropriate, and request any medical records associated with the Veteran's active duty service and associate them with the claims file.  The Board is particularly interested in any entry and separation examination reports. 

2.  Obtain all medical records pertaining to the Veteran's treatment at the Charleston Naval Hospital in Charleston, SC and the Naval Regional Medical Center in Philadelphia, PA from October 1974 to December 1974.  All records and/or responses received should be associated with the claims folder.  The AOJ shall request a written response, especially if no records are available.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2013).  

3.  After obtaining an appropriate release from the Veteran, request from Dr. J.A.L. of the Henry Avenue Medical Center in Philadelphia, PA all medical records pertaining to the Veteran's treatment at that facility from August 1985 to the present.  All records and/or responses received should be associated with the claims folder.  The AOJ shall request a written response, especially if no records are available.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2013).  

4.  After development sought in paragraphs 1 through 3 has been completed, schedule a VA examination to determine the nature, extent and etiology of any current low back disability.  The claims file, to include a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

A detailed history of any treatment for back symptoms during and after service should be obtained from the Veteran.

For each low back disability diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not that the current disability had its onset during active service or is related to any in-service disease, event, or injury.  

The examiner should address the Veteran's lay statements regarding continuity of symptomatology since service, and provide detailed medical reasons for accepting or rejecting the Veteran's statements.  The Veteran should be asked about post-service injury(ies), and the examiner should include in his/her discussion the effect of any such circumstance on his/her conclusions.  An explanation should be provided for each conclusion made.

5.  After undertaking any other development deemed appropriate, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


